Citation Nr: 9935185	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  94-31 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970 and had service in the Republic of Vietnam.  He also had 
subsequent service in the Reserves.

The appellant is the veteran's mother.

This case was previously before the Board of Veterans' 
Appeals (Board) in November 1996 and May 1999.  Each time it 
was remanded for further development.  Following that 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, confirmed and continued the 
denial of entitlement to service connection for the cause of 
the veteran's death.  Thereafter, the case was returned to 
the Board for further appellate action.


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of the veteran's death may 
be granted when it can be shown that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death.  Rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999).

The threshold question is whether the appellant's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim, that is, one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim 
is not well grounded, VA has no duty to assist in the 
development of that claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Murphy, 1 Vet. App. at 81.

In order for a direct service connection claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Where the determinative issue involves 
medical etiology, competent medical evidence that the claim 
is plausible or possible is required in order for the claim 
to be well grounded.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The veteran died in May 1988 as a result of aspiration 
pneumonia of 2 days duration, due to squamous cell carcinoma 
of the head and neck, recurrent, of 2 years duration.  
Another significant condition contributing to death, but not 
related to the fatal aspiration pneumonia, was cachexia.  The 
cause of death and contributing conditions were confirmed by 
autopsy.

At the time of the veteran's death, service connection was 
not in effect for any disability.

The appellant's sole theory of the case is that the veteran's 
fatal carcinoma was due to exposure to Agent Orange in the 
Republic of Vietnam (see transcript of the veteran's hearing 
held at the RO in January 1992).  After reviewing the record, 
the Board acknowledges that the veteran had such exposure 
(See report from the U.S. Army and Joint Services 
Environmental Support Group (ESG, now the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), received in 
October 1991).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) (1999) are met, even if there is no record of such 
disease during service:  Chloracne or other acneform diseases 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers; and certain soft-tissue 
sarcomas.  38 U.S.C.A. § 1116 (West 1991 and Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309(e) (1999).  However, a presumption 
of service connection based on such exposure does not attach 
unless specifically so determined by the Secretary of VA.  To 
date, the Secretary has not specifically determined that a 
presumption of service connection is warranted for aspiration 
pneumonia, squamous cell carcinoma of the head and neck, or 
cachexia as a result of Agent Orange exposure.  Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 64 Fed. 
Reg. 59232 (1999).  In fact, in September 1991, a VA 
physician reviewed the record and concluded that the veteran 
did not have non-Hodgkin's lymphoma or one of the soft tissue 
carcinomas.

Although the presumptive requirements for entitlement to 
service connection for any of the disorders which caused or 
contributed to the veteran's death are not met,  the 
appellant may still present competent evidence that the fatal 
disorders are the result of Agent Orange exposure.  38 C.F.R. 
§ 3.303(d) (1999); see Combee v. Brown, 34 F.3d 1039 (1994).  
To date, the appellant has not done so.  

The veteran's service medical records are completely negative 
for any evidence of aspiration pneumonia, squamous cell 
carcinoma of the head and neck, or cachexia.  Indeed, during 
a September 1970 service separation examination and during a 
reenlistment examination for the Reserves in August 1978, the 
veteran did not complain of any of those disorders, and his 
head, face, neck, scalp, and lungs and chest were found to be 
normal.

Squamous cell carcinoma of the head and neck was not 
clinically reported until 1986, when it was confirmed by 
biopsy during a period of VA hospitalization.  Aspiration 
pneumonia and cachexia were not clinically reported until 
shortly before the veteran's death.  There is no evidence in 
the extensive medical file that any of those disorders was in 
any way related to Agent Orange exposure in service.  The 
only reports of such a relationship are offered by the 
appellant; however, she is not qualified to render opinions 
which require medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Accordingly, the Board is of 
the opinion that service connection for the cause of the 
veteran's death is not plausible.

While the Board has considered and denied this issue on a 
ground different from the RO, that is, whether the 
appellant's claim is well grounded rather than whether she is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded it greater 
consideration than was warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  To remand 
the case to the RO for consideration of the issue of whether 
the appellant's claim is well grounded would be pointless, 
and, in light of the law and regulations cited above, would 
not result in a determination favorable to her.  VAOPGCPREC 
16-92 (O.G.C. Prec. Op. 16-92).

Although VA has no statutory duty to further assist the 
appellant with a claim which is not well grounded, the Court 
has held that VA may, nonetheless, have a duty to inform her 
of the evidence necessary to render the claim well grounded.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, 
however, VA has already provided such information in evidence 
requests to the appellant, in the Statement of the Case 
(SOC), in a Supplemental Statement of the Case (SSOC), and in 
the two Board remands.  Moreover, the appellant has not cited 
any outstanding evidence which could support her claim.  
Rather, in July 1998, she stated that she had furnished all 
of the information she had concerning the veteran's medical 
problems which caused or contributed to his death.  
Consequently, the Board is of the opinion that there is no 
need to further inform the appellant of the evidence 
necessary to render the claim well grounded.


ORDER

The appeal of entitlement to service connection for the cause 
of the veteran's death is denied.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

